            Case 3:20-cv-00902-YY      Document 1        Filed 06/04/20   Page 1 of 9




       Michael A. Urban, OSB No. 165563
       Nathan R. Ring, OSB No. 172663
       THE URBAN LAW FIRM
       4270 S. Decatur Blvd., Suite A-9
       Las Vegas, Nevada 89103
       Phone: (702) 968-8087
       Fax: (702) 968-8088
       murban@theurbanlawfirm.com
       nring@theurbanlawfirm.com
       Attorneys for Plaintiffs



                                  UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON, PORTLAND DIVISION
        TRUSTEES OF THE EMPLOYEE                        CASE NO:
        PAINTERS’ TRUST,
                Plaintiffs,
                v.                                              COMPLAINT
                                                           [BREACH OF COLLECTIVE
        SILVERTON GLASS, LLC, an Oregon                  BARGAINING AGREEMENT AND
        Limited Liability Company; WENDELL                         ERISA]
        LYNN JAMES d/b/a SILVERTON
        GLASS SG1, an individual; and WAYNE
        KAIEBU NEWSON, an individual,

                Defendants.

       Plaintiffs allege as follows:

                                                   I.

                                            THE PARTIES

       1.      Plaintiffs are the Trustees of the Employee Painters’ Trust (“EPT”).

       2.      EPT is an "employee welfare benefit plan" as that term is defined in 29 U.S.C. §

1002(1) of the Employee Retirement Income Security Act of 1974, as amended (ERISA).

Page 1 - COMPLAINT
                                                                              THE URBAN LAW FIRM
                                                                        4270 S. Decatur Blvd., Suite A-9
                                                                               Las Vegas, Nevada 89103
                                                                     (702) 968-8087 Fax: (702) 968-8088
            Case 3:20-cv-00902-YY         Document 1       Filed 06/04/20      Page 2 of 9




       3.      International Union of Painters and Allied Trades, District Council 5 (“Union”) is

a labor organization with its principal office and place of business in King County, Washington,

but it maintains district offices in Portland, Oregon, which is within this judicial district.

       5.      Defendant SILVERTON GLASS, LLC (“Defendant Silverton”) is an Oregon

limited liability company. At all times material to this proceeding, Defendant Silverton has been

an "employer" as that term is defined under 29 U.S.C. § 152(2) of the Labor-Management

Relations Act (LMRA) and 29 U.S.C. § 1002(5) of ERISA and has been engaged in an "industry

or activity affecting commerce" as that term is defined in 29 U.S.C. §§ 142(1) and (3) of the LMRA

and 29 U.S.C. § 1002(12) of ERISA.

       6.       At all times material to this proceeding, Defendant Wayne Kaiebu Newson

(“Defendant Newson”) has been the managing member and responsible owner of Defendant

Silverton and is a resident of Oregon.

       7.      At all times material to this proceeding, Defendant Wendell Lynn James

(‘Defendant James”) has operated as Silverton Glass SG1 (“Defendant SG1”) and is a resident of

Oregon.

                                                      II

                                              JURISDICTION

       8.        The Court has jurisdiction over the First Claim for Relief brought by EPT against

Defendant Silverton for violation of collective bargaining and trust agreement pursuant to the

provisions of 29 U.S.C. § 1132(e)(1) and 1145 of ERISA.




Page 2 - COMPLAINT
                                                                                   THE URBAN LAW FIRM
                                                                             4270 S. Decatur Blvd., Suite A-9
                                                                                    Las Vegas, Nevada 89103
                                                                          (702) 968-8087 Fax: (702) 968-8088
            Case 3:20-cv-00902-YY       Document 1       Filed 06/04/20    Page 3 of 9




       9.      The Court has jurisdiction over the Second Claim for Relief brought by EPT under

ERISA provisions, 29 U.S.C. §§ 1132(a)(3) and 1145.

       10.     The Court has jurisdiction over the Third Claim for Relief brought by EPT under

29 U.S.C. § 1132(a)(3).

       11.     The Court has jurisdiction over the Fourth Claim for Relief brought by EPT under

29 U.S.C. § 1132(e)(1).

       12.      At all times material to this proceeding, written collective bargaining agreements

existed between the Union and Defendants Silverton and SG1. The collective bargaining

agreements cover employees in an industry affecting commerce, and the activities of Defendants

Silverton and SG1 affect commerce. The Court has jurisdiction over the Claims for Relief brought

by Plaintiffs against Defendants Silverton, SG1 and Defendant Newson pursuant to the provisions

of 29 U.S.C. § 185(a) of the LMRA.

                                                   III

                                               JOINDER

       13.     The obligations of Defendant Silverton, Defendant SG1, and Defendant Newson to

Plaintiffs arise out of collective bargaining agreements. Common questions of law and fact govern

the claims that the Plaintiff have against all Defendants.

///




///


Page 3 - COMPLAINT
                                                                               THE URBAN LAW FIRM
                                                                         4270 S. Decatur Blvd., Suite A-9
                                                                                Las Vegas, Nevada 89103
                                                                      (702) 968-8087 Fax: (702) 968-8088
          Case 3:20-cv-00902-YY         Document 1       Filed 06/04/20     Page 4 of 9




                                                    IV

                               COMMON FACTUAL ALLEGATIONS

       14.      At all times material to this proceeding, Defendants Silverton and SG1 have been

bound by written collective bargaining agreements with the Union. Under the terms of the

collective bargaining agreements, Defendants Silverton and SG1 agreed to be bound by the terms

and conditions of the Trust Agreement that created EPT. Defendants Silverton and SG1 further

agreed to pay fringe benefit contributions on behalf of their employees performing work covered

under the collective bargaining agreement to EPT. Defendants Silverton and SG1 further agreed

to file monthly remittance report forms and to pay fringe benefit contributions to EPT by the 20th

day of the month following the month in which the work was performed.

       15.     The Trust Agreement that created EPT provides that, in the event an employer fails

to make a timely payment of fringe benefit contributions, the employer is liable for interest on the

delinquent or late paid fringe benefit contributions from the date each contribution became due

until paid in full at the rate of twelve percent (12%) per annum.

       16.     The Trust Agreement that created EPT provides that, in the event an employer fails

to make a timely payment of fringe benefit contributions, the employer is liable for liquidated

damages at the rate of one percent (1%) of the unpaid contributions per month from the due date

until paid in full, with liquidated damages to accrue up to 20% if delinquent for 20 months, or

$100.00, whichever is greater.




Page 4 - COMPLAINT
                                                                                THE URBAN LAW FIRM
                                                                          4270 S. Decatur Blvd., Suite A-9
                                                                                 Las Vegas, Nevada 89103
                                                                       (702) 968-8087 Fax: (702) 968-8088
            Case 3:20-cv-00902-YY        Document 1       Filed 06/04/20      Page 5 of 9




                                                      V

                                      FIRST CLAIM FOR RELIEF

                (Breach of CBA and Trust Agreements – Against Silverton and SG1)

          17.   The Plaintiffs restate and reallege the above allegations as if set forth verbatim

herein.

          18.   EPT is entitled to recover its reasonable attorneys’ fees from Defendants Silverton

and SG1 pursuant to the provisions of 29 U.S.C. §1132(g)(2) of ERISA. The statute also

entitles EPT to recover interest and liquidated damages.

          19.   Silverton and SG1 were required to submit their monthly fringe benefit

contribution reports to EPT by the 20th day of each month. Neither employer submitted its

reports for the September and October work months.

          20.   The employers’ September and October work months reports remain outstanding.

          21.   The employers also failed to submit accurate reports and payments for the

November and December 2019 work months.

          22.   In order to determine amounts owed by the employers, EPT relied on paystubs

collected from some of the employees of Silverton and SG1. These pay stubs are an incomplete

representation of the work performed by all covered employees of Silverton and SG1, but at the

time of filing of this complaint, at least $6,372.94 is known to be owed in contributions by the

employers.

          23.   In addition to the known amount of unpaid contributions, liquidated damages and

interest are owed on those amounts.

Page 5 - COMPLAINT
                                                                                  THE URBAN LAW FIRM
                                                                            4270 S. Decatur Blvd., Suite A-9
                                                                                   Las Vegas, Nevada 89103
                                                                         (702) 968-8087 Fax: (702) 968-8088
            Case 3:20-cv-00902-YY        Document 1        Filed 06/04/20     Page 6 of 9




          24.   It was necessary for EPT to retain The Urban Law Firm to prosecute this action

on its behalf. Under the collective bargaining agreements, trust agreement and 29 U.S.C.

1132(g)(2), EPT is entitled to collect the amount it expends on attorney’s fees and costs in this

action.

                                                      VI

                                    SECOND CLAIM FOR RELIEF

                                      (Violation of 29 U.S.C. § 1145)

          25.   The Plaintiffs herein restate and reallege the above allegations as if fully set forth

verbatim.

          26.   By failing to report and pay contributions to the Plaintiffs in accordance with the

CBA and Trust Agreements, Defendants Silverton and SG1 have violated ERISA [29 U.S.C. §

1145]. In accordance with the terms of the Labor Agreements and Trust Agreement, and pursuant

to Sections 502(g)(2) and 515 of ERISA [29 U.S.C. §§1132(g)(2) and 1145], the Plaintiffs are

entitled to payment of all contributions determined to be due, as well as liquidated damages,

interest, attorneys’ fees, and costs incurred in enforcing the terms of the CBA and Trust

Agreements, and such other legal and equitable relief as the Court deems appropriate.

          27.   The contract breaches and violations of ERISA identified above harm the Plaintiffs

and place at risk the Plaintiffs’ ability to provide required employee benefits to their participants

and beneficiaries.

          28.   The Plaintiffs are entitled to all remedies provided by ERISA as and for

compensation for Defendant Silverton’s and Defendant SG1’s violation.



Page 6 - COMPLAINT
                                                                                  THE URBAN LAW FIRM
                                                                            4270 S. Decatur Blvd., Suite A-9
                                                                                   Las Vegas, Nevada 89103
                                                                         (702) 968-8087 Fax: (702) 968-8088
            Case 3:20-cv-00902-YY        Document 1       Filed 06/04/20      Page 7 of 9




                                                      VII.

                                       THIRD CLAIM FOR RELIEF

                          (Compelling Audit of Payroll Records Under ERISA)

          29.   The Plaintiffs restate and reallege the above allegations as if set forth verbatim

herein.

          30.   The collective bargaining agreements and trust agreement permit EPT to conduct

compliance audits of Silverton and SG1 to ensure proper reporting to the trust funds.

          31.   Under 29 U.S.C. 1132(a)(3), a plan fiduciary, such as the Trustees of EPT, can

obtain equitable relief from this court for violations of ERISA.

          32.   Under Central States, the U.S. Supreme Court long ago recognized the audit

rights of multiemployer funds, such as EPT, to conduct contract compliance audits.

          33.   It is necessary for EPT to conduct a contract compliance audit of Silverton and

SG1 to confirm all amounts due to EPT.

          34.   EPT requests the Court order Silverton and SG1 to comply with a contract

compliance audit under the collective bargaining agreements, trust agreement, and ERISA.

          35.   Under the collective bargaining agreements, trust agreement and ERISA, EPT is

entitled to recover its attorney’s fees and costs incurred in compelling this audit. It has been

necessary for EPT to retain The Urban Law Firm to prosecute this action on its behalf.

///



///



Page 7 - COMPLAINT
                                                                                  THE URBAN LAW FIRM
                                                                            4270 S. Decatur Blvd., Suite A-9
                                                                                   Las Vegas, Nevada 89103
                                                                         (702) 968-8087 Fax: (702) 968-8088
               Case 3:20-cv-00902-YY       Document 1        Filed 06/04/20     Page 8 of 9




                                                     VIII.

                                     FOURTH CLAIM FOR RELIEF

                    (Breach of Contract Against Defendants Newson and James/SG1)

          36.     The Plaintiffs restate and reallege the above allegations as if set forth verbatim

herein.

          37.     The Trust Agreement that created EPT provides that in the event an employer, such

as Defendants Silverton SG1, fail to pay all required contributions to EPT, the president, the

treasurer, and any other corporate officer who is responsible for the payment of health

contributions to EPT shall be individually liable for the payment of the health contributions,

liquidated damages, interest, attorneys’ fees and court costs.

          38.     Based on the terms of the Trust Agreement that created EPT, Defendants Newson

and SG1/James, as the responsible officers of Defendants Silverton and SG1, are personally liable

for the health contributions owed to EPT for the period at issue in this matter, plus liquidated

damages and interest on the unpaid health contributions, with interest continuing to accrue at the

rate of 12% per annum from the due date through entry of judgment, together with EPT’s attorney

fees and court costs incurred herein.

          WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

          1.      On the First Claim for Relief, requiring Defendants Silverton and SG1 to pay the

Trust Fund contributions, liquidated damages, interest and attorneys’ fees and costs.

          2.      On the Second Claim for Relief, requiring Defendants Silverton and SG1 to pay

damages under 29 USC 1132(g)(2) and 29 U.S.C. § 1145.


Page 8 - COMPLAINT
                                                                                    THE URBAN LAW FIRM
                                                                              4270 S. Decatur Blvd., Suite A-9
                                                                                     Las Vegas, Nevada 89103
                                                                           (702) 968-8087 Fax: (702) 968-8088
              Case 3:20-cv-00902-YY       Document 1       Filed 06/04/20     Page 9 of 9




         3.      Defendants Silverton and SG1 are also liable to the Trust Funds under the CBA,

Trust Agreements, and 29 U.S.C. 1132(g)(2) for the Plaintiffs’ attorney’s fees and costs incurred.

         4.      On the Third Claim for Relief, EPT is entitled to an order compelling Silverton

and SG1 to submit their payroll and related records to EPT for completion of an audit.

         5.      On the Fourth Claim for Relief, EPT is entitled to recover unpaid contributions,

liquidated damages, interest, and attorney’s fees and costs from Defendants Newson and James/SG1

in the same amount EPT may recover from Silverton and SG1.

         6.      Upon entry of judgment, the Plaintiffs are entitled to post-judgment interest at the

 highest rate allowed by law. The amount of such interest will be established by proof at trial or

 through dispositive motion.

         DATED this 4th day of June, 2020.

                                                               The Urban Law Firm

                                                               /s/ Nathan R. Ring
                                                               Michael A. Urban, OSB No. 165563
                                                               Nathan R. Ring, OSB No. 172663
                                                               4270 S. Decatur Blvd., Suite A-9
                                                               Las Vegas, Nevada 89103
                                                               (702) 968-8087
                                                               Fax: (702) 968-8088
                                                               murban@theurbanlawfirm.com
                                                               nring@theurbanlawfirm.com
                                                               Attorneys for Plaintiffs




 Page 9 - COMPLAINT
                                                                                  THE URBAN LAW FIRM
                                                                            4270 S. Decatur Blvd., Suite A-9
                                                                                   Las Vegas, Nevada 89103
                                                                         (702) 968-8087 Fax: (702) 968-8088
